DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10, 13-14, 25-28, 33, 36, 40-41, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sidlgata V. Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050). 
Claim 1 is rejected. 050 teaches a method for fabricating patterns on a flexible substrate in a roll-to-roll configuration [0057, fig. 4B, fig. 9B], the method comprising:
implementing an inverse optimization scheme to determine process parameters used to obtain a desired film thickness of a liquid resist formulation [0009];
covering said flexible substrate in said roll-to-roll configuration with a substantially continuous film of said liquid resist formulation by dispensing discrete drops of a monomer on a substrate using an inkjet (201) [fig. 9B and fig. 2A] and allowing said dispensed drops to spread and merge to form said substantially continuous film of said liquid resist formulation [fig. 2A-2F], wherein said liquid resist formulation is diluted in a solvent on said substrate [0033];
the solvent in fact evaporates from the liquid (at least partially) even at room temperature and forming a film [also see claim 32];
closing a gap between a template having a patterned geometry [fig. 2D] and said substrate to fill features of said template with said film;
curing said film to polymerize said film; and
separating said substrate from said template leaving said polymerized film on said substrate [fig. 2A-2F, 0036-0041]. Although 050 does not teach clearly teach to spontaneously spread the drops and merge to form said substantially continuous film of said liquid resist formulation, however in another embodiment [fig. 15B], the ink droplets spread and merges to each other because of surface topography, roughness and surface profile, and when the is not very short. Although they are not all in one embodiment of 050, however an ordinary skill in art can put them together to meet limitation of claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of fabricating a pattern as 050 teach which the substrate is flexible and in roll-to-roll process, because an ordinary skill in art can put them together to meet limitation of claim 1.
Claim 2 is rejected as 050 teaches said liquid resist formulation (whose solvent has already been evaporated and is selectively evaporated to form said film) has an intentionally non-uniform profile to match a desired thickness profile prior to closing said gap between said template and said substrate [0009].
Claim 7 is rejected as 050 teaches a stack of one or more films is used between said liquid resist formulation and said substrate which in fact absorbs electromagnetic radiation [0067].
Claim 10 is rejected. 050 teaches in-line metrology is used to provide feedback for said inverse optimization scheme using a machine in a loop control [0089-0090].
Claim 25 is rejected as 626 teaches the said template (325) is held in a roll-to-roll configuration [fig. 8B].
Claim 13 is rejected as 050 teaches a forward model is used as a core for said inverse optimization scheme to predict a film thickness profile, wherein said forward model incorporates solvent transport(evaporation) [0062, 0064].
Claim 14 is rejected. 050 teaches a step of evaporation solvent [0064, 0033], which in fact evaporates the solvent with substantially higher volatility than the rest of the components of said liquid resist formulation, because the other component of the resist stays on surface.
Claim 25 is rejected as 050 teaches the said template is flexible or held in a roll- to-roll configuration [fig. 9B, 0038].
Claim 26 is rejected. 050 teaches a method for depositing a film on a flexible substrate held in a roll-to-roll configuration [fig. 9B, 0057], the method comprising:
implementing an inverse optimization scheme with a desired film thickness profile as an input which is used to determine process parameters of a liquid resist formulation [0009], wherein said liquid resist formulation comprises a solvent and one or more non-solvent components [0033];
covering said flexible substrate in a roll-to-roll configuration with a substantially continuous film of said liquid resist formulation by dispensing discrete drops of a monomer on said substrate using an inkjet and allowing said dispensed drops to spread and merge [abstract, fig. 2A-2F], wherein said liquid resist formulation is diluted in said solvent [0033];
the solvent in fact evaporates from the liquid (at least partially) even at room temperature and forming a film [also see claim 32];
curing said film to polymerize said film [fig. 2A-2F, 0036-0041]. Although 050 does not teach clearly teach to spontaneously spread the drops and merge to form said substantially continuous film of said liquid resist formulation, however in another embodiment [fig. 15B], the ink droplets spread and merges to each other because of surface topography, roughness and surface profile, and when the is not very short. Although they are not all in one embodiment of 050, however an ordinary skill in art can put them together to meet limitation of claim 26. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of fabricating a pattern as 050 teach which the substrate is flexible and in roll-to-roll process, because an ordinary skill in art can put them together to meet limitation of claim 26.
Claim 27 is rejected as 050 teaches said liquid resist formulation (whose solvent has already been evaporated and is selectively evaporated to form said film) has an intentionally non-uniform profile to match a desired thickness profile prior to closing said gap between said template and said substrate [0009].
Claim 28 is rejected. 050 teaches said desired thickness profile is uniform and said intentional thickness profile is non-uniform to compensate for process parasitics [0014, 0043, 0063].
Claim 33 is rejected as 050 teaches a stack of one or more films is used between said liquid resist formulation and said substrate which in fact absorbs electromagnetic radiation [0067].
Claim 36 is rejected. 050 teaches in-line metrology is used to provide feedback for said inverse optimization scheme using a machine in a loop control [0089-0090].
Claim 40 is rejected as 050 teaches a forward model is used as a core for said inverse optimization scheme to predict a film thickness profile, wherein said forward model incorporates solvent transport(evaporation) [0062, 0064].
Claim 41 is rejected. 050 teaches a step of evaporation solvent [0064, 0033], which in fact evaporates the solvent with substantially higher volatility than the rest of the components of said liquid resist formulation, because the other component of the resist stays on surface.
Claim 46 is rejected as 050 teaches a superstrate is used to cover a top of said film to obtain desired evolution dynamics of said film [0035].
Claims 3, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sidigata V. Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050), further in view of Akira Takeda et al (U. S. Patent Application: 2012/0320123, here after 123).
Claims 3 and 29 are rejected. 050 teaches adding solvent to resist composition but does not teach wherein said selective evaporation by infrared lamp. 123 teaches adding solvent to ink (resist) to adjust viscosity for ink jet printing [0293], and also teaches after printing step drying (evaporating the solvent) with IR lamp [0324]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of fabricating a pattern as 050 teach where a solvent is added to the resist is evaporated after printing by IR lamp, because it is suitable method of drying printing ink (resist) by ink jet printing.
The applicant argument regrading claims 7, and 33 rejection is not persuasive. The underneath layers between the substrate and film absorb electromagnetic radiation (at least partially). 
The applicant argument regrading claims 10, and 36 rejection is not persuasive. Although the refence do not sue the same words as claims, however in line meteorology is in fact the polishing system provides inline metrology feedback.
With regard of claim 14 and 41, since the solvent evaporates from the droplet and the film, therefore has higher volatility than the rest of the component of the droplet.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sidigata V. Sreenivasan et al (U. S. Patent Application: 2015/0048050, here after 050), further in view of Ter Meulen et al (U. S. Patent Application: 2018/0017862, here after 862).
Claim 22 is rejected. 050 teaches using the method for making electronic displays [0050], but does not teach the template has pattern geometry with lateral feature of less than 500 nm. 862 teaches using flexible template for making displays [0001] and in roll-to-roll method, where the template has features of nanometer [0046]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of fabricating a pattern as 050 teach to form structure of 862 (with template to be finely patterned), because it is suitable to form display device with it.
Response to Arguments
Applicant's arguments filed 02/03/22 have been fully considered but they are not persuasive. The applicant argument that Sreenivasan does not teach the template has pattern geometry is not persuasive, as the template of Sreenivasan has pattern geometry and is not flat [fig. 2B]. The applicant argues that Sreenivasan does not teach limitation of claims 2, and 27 which is evaporating the solvent from the liquid resist formulation forming a film. The solvent of the liquid resist evaporated from droplets during deposition and also from the substrate. The solvent evaporates in room temperature and the droplets are in liquid form by the time of hitting the substrate and forming film on it, therefore the evaporation still happening going on from the film because the film is in liquid form (has solvent), and evaporation happens selectively from the film. Therefore, the evaporation selectively happens from droplets that spread on substrate and form film. Regarding rejection of claims 7, and 33 Sreenivasan teaches multilayered structure [0067], therefor the underneath layers between the film and substrate in fact absorb electromagnetic radiation (at least partially). The applicant argument regrading claims 10, and 36 are not persuasive, Sreenivasan teaches in-line measurement of thickness to control nanotopography metrology. Regarding claims 14, and 41 the solvent is evaporating from the liquid resist and therefore has higher volatility than the rest of the components. The applicant argument regrading claim 22 is not persuasive as Ter Meulen teaches pattern with nanometer features that form by filling features of template (see claim rejection above). The applicant argues that Sreenivasan does not teach roll-to-roll process. The examiner disagrees, Sreenivasan teaches the template is flexible [0033], and process is roll-to-roll [0054]. For claims 3, and 29, Sreenivasan teaches evaporation of solvent but does not teach drying process with IT lamp, and Takeda shows IR dryer is suitable for drying or evaporating solvent from ink (to selectively dry the entire film).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712